IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 49232

 STATE OF IDAHO,                               )
                                               )    Filed: December 30, 2022
         Plaintiff-Respondent,                 )
                                               )    Melanie Gagnepain, Clerk
 v.                                            )
                                               )    THIS IS AN UNPUBLISHED
 TINA M. GOODENOUGH,                           )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
         Defendant-Appellant.                  )
                                               )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho,
        Elmore County. Hon. Gerald F. Schroeder, District Judge; Hon. Theodore
        Fleming, Magistrate.

        Order of the district court, on intermediate appeal from the magistrate court,
        affirming judgment of conviction for unlawful taking of wildlife and judgment of
        reimbursement, affirmed in part, reversed in part, and case remanded.

        Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

BRAILSFORD, Judge
        Tina M. Goodenough appeals from the district court’s opinion affirming the magistrate
court’s judgment of conviction for misdemeanor unlawful taking of a game animal, Idaho Code §
36-1101(a), and its judgment of reimbursement. We affirm the district court’s opinion in part and
reverse in part.
                                               I.
                      FACTUAL AND PROCEDURAL BACKGROUND
        In October 2020, the Idaho Department of Fish and Game cited Goodenough for the
misdemeanor unlawful taking of a game animal after she killed a mule deer doe in a closed hunting
unit. Goodenough entered into a plea agreement with the State in which the State represented it

                                               1
would request $400 for big-game reimbursement and a $200 fine for an unlawful killing. Before
the sentencing hearing, Goodenough filed a sentencing memorandum. In this memorandum,
Goodenough conceded these penalties were mandatory and that “as a general matter, the State’s
requested financial penalty is more than reasonable.” Nevertheless, Goodenough asserted that her
“sole source of income is $818 per month in social security disability benefits”; imposing any
financial penalty on her would violate the anti-attachment provision of the Social Security Act, 42
U.S.C. § 407(a); and imposing a fine on her would violate the Excessive Fines Clause of the Eighth
Amendment to the United States Constitution and Article I, § 6 of the Idaho Constitution.
       At the combined entry of plea and sentencing hearing, the magistrate court advised
Goodenough of the mandatory minimum penalties if she were to plead guilty; Goodenough
acknowledged she understood; and she pled guilty. Following Goodenough’s guilty plea, the court
imposed a mandatory fine of $200 under I.C. § 36-1402(c) for an unlawful killing and ordered
Goodenough to reimburse the State $400 under I.C. § 36-1404(a)(3) for killing the mule deer.1
The court rejected Goodenough’s legal challenges to these penalties, relying on State v. Ingram,
478 P.3d 799 (Mont. 2020). Based on this authority, the court stated that:
       [T]he anti-assignment provision of the Social Security Act requires the social
       security moneys cannot be reached to satisfy a debt. It does not forgive a debt. It
       does not address the use of other assets to retire a debt, and it does not prohibit a
       debt. It only prohibits the use of any social security moneys for debt retirement. . . .
       [It] does not immunize [a defendant] from the mandatory fine. Rather, it merely
       prohibits the capture of those benefits to satisfy the fine.
       Following the hearing, the magistrate court entered a judgment of conviction ordering
Goodenough to pay the mandatory $200 fine. In a separate judgment of reimbursement, the court
ordered Goodenough to reimburse the State $400, requiring that amount to “be paid in full” within
two years and providing any installments not paid within two years “may be collected by any
means authorized for the enforcement of a judgment under the provisions of the Idaho Code.”
       Goodenough filed an intermediate appeal with the district court. Relevant to this appeal,
she argued the $200 fine and the $400 in reimbursement violated the anti-attachment provision of


1
       The magistrate court also ordered Goodenough to pay court costs and a processing fee, but
she did not object to these financial obligations, and she does not challenge them on appeal.
Further, the court suspended Goodenough’s hunting license for the mandatory minimum period of
one year under I.C. § 36-1402(f)(5) for flagrantly taking the mule deer. Goodenough does not
challenge this suspension on appeal to this Court.


                                                  2
the Social Security Act and her constitutional rights protecting against excessive fines. The court
ruled that “the financial penalties do not violate 42 U.S.C. § 407(a)” or Goodenough’s
constitutional rights and that the constitutional prohibitions against excessive fines is inapplicable
to reimbursement, which is a civil remedy. The court affirmed the magistrate court’s judgments.
       Goodenough timely appeals.
                                                  II.
                                    STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, we review the magistrate court record to determine whether there is substantial
and competent evidence to support the magistrate court’s findings of fact and whether the
magistrate court’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413,
415, 224 P.3d 480, 482 (2009). However, as a matter of appellate procedure, our disposition of
the appeal will affirm or reverse the decision of the district court. State v. Trusdall, 155 Idaho 965,
968, 318 P.3d 955, 958 (Ct. App. 2014). Thus, we review the magistrate court’s findings and
conclusions, whether the district court affirmed or reversed the magistrate court and the basis
therefor, and either affirm or reverse the district court. Over questions of law, we exercise free
review. State v. O’Neill, 118 Idaho 244, 245, 796 P.2d 121, 122 (1990).
                                                 III.
                                            ANALYSIS
A.     Social Security Anti-Attachment Provision
       Goodenough challenges the district court’s ruling affirming the magistrate court’s
conclusion that the judgments imposing the fine and reimbursement do not violate the Social
Security Act’s “anti-attachment provision,” which protects social security benefits from
“execution, levy, attachment, garnishment, or other legal process.”             42 U.S.C. § 407(a).
Specifically, the anti-attachment provision states:
               The right of any person to any future payment under this subchapter shall
       not be transferable or assignable, at law or in equity, and none of the moneys paid
       or payable or rights existing under this subchapter shall be subject to execution,
       levy, attachment, garnishment, or other legal process, or to the operation of any
       bankruptcy or insolvency law.
Id. (emphasis added). On appeal, Goodenough argues “the financial obligations in [the] judgments
subject her social security benefits to an ‘other legal process,’ which is prohibited by the anti-
attachment law.”
                                                  3
       The United States Supreme Court considered the meaning of the anti-attachment
provision’s use of the phrase “other legal process” in Washington State Dep’t of Soc. & Health
Servs. v. Guardianship Est. of Keffeler, 537 U.S. 371 (2003). In Keffeler, the Court ruled “‘other
legal process’ should be understood to be process much like the processes of execution, levy,
attachment, and garnishment.” Id. at 385. It explained, “at a minimum,” other legal process
“require[s] utilization of some judicial or quasi-judicial mechanism, though not necessarily an
elaborate one, by which control over property passes from one person to another in order to
discharge or secure discharge of an allegedly existing or anticipated liability.” Id. at 385. As the
Court noted, the anti-attachment provision prohibits a State from compelling a recipient of social
security benefits to pay that income to the State. Id. at 389.
       In support of her appeal, Goodenough relies on numerous cases from other jurisdictions
addressing whether the imposition of a financial penalty constitutes “other legal process” under 42
U.S.C. § 407(a). In response, the State asserts “all of the cases [Goodenough] cites . . . affirm that
the financial penalties were not ‘other legal process’ for purposes of the anti-attachment statute.”
We generally agree with the State that the magistrate court’s imposition of $400 in reimbursement
and a mandatory fine of $200 does not violate the anti-attachment clause.
       As the district court noted, the Montana Supreme Court’s decision in Ingram, 478 P.3d
799, is instructive. In that case, the sentencing court imposed a mandatory fine of $5,000 on
Ingram for felony driving under the influence and a presentence investigation report showed his
“sole source of income was $857 per month in Social Security Disability Insurance (SSDI)
payments.” Id. at 801. On appeal, Ingram argued the mandatory fine violated the anti-attachment
provision. Id. at 803. The Court rejected this challenge, noting “nothing in the wording of the
statute purports to prohibit the imposition of new debt or fines.” Id. Because the sentencing court
“simply imposed the mandatory fine, referenced no source income or assets, and did not attempt
to capture, directly or indirectly, Ingram’s SSDI benefit,” the Court ruled that the mandatory fine
did not violate 42 U.S.C. § 407(a). Ingram, 478 P.3d at 803; see also State v. Catling, 438 P.3d
1174, 1178 (Wash. 2019) (holding imposition of a mandatory legal financial obligation does not
violate the anti-attachment provision); accord Phipps v. Phipps, 124 Idaho 775, 778-79, 864 P.2d
613, 616-17 (1993) (finding agreement that ex-husband pay ex-wife portion of total retirement
benefits, which included social security benefits, did not require ex-husband to use social security
benefits to pay ex-wife and, therefore, did not violate anti-attachment provision). The Ingram

                                                  4
Court distinguished its prior decision in State v. Eaton, 99 P.3d 661 (Mont. 2004), in which it ruled
a restitution order violated the anti-attachment provision because the order “explicitly ordered that
Eaton pay 20% of his social security income toward the restitution obligation.” Ingram, 478 P.3d
at 803.
          The appellate court in In re Lampart, 856 N.W.2d 192 (Mich. Ct. App. 2014), likewise
recognized the distinction between simply imposing a penalty against an individual whose sole
source of income is social security benefits and compelling that individual to pay the penalty using
social security income. In that case, a juvenile pled guilty to arson and the trial court ordered his
mother to pay $28,210 in restitution. Id. at 194. The mother attested her sole source of income
was $730 per month in SSDI benefits. Id. Regardless, the court ruled it would “enforce the
restitution order against [the mother] through the power of contempt, after the income was in her
possession.” Id. at 195.
          On appeal, the mother argued the restitution order violated the anti-attachment provision.
The appellate court concluded “the restitution order itself remains valid,” reasoning that the
mother’s “receipt of SSDI benefits does not immunize her from the restitution order.” Id. at 203.
The court further concluded, however, that “the trial court may not compel [the mother] to satisfy
her restitution obligation out of her SSDI benefits, by a contempt finding or other legal process.”
Id. It reasoned that use of the trial court’s “contempt powers . . . would be the use of a judicial
mechanism to pass control over those benefits from one person to another” in violation of 42
U.S.C. § 407(a). Lampart, 856 N.W.2d at 199. Accordingly, the appellate court remanded the
case, stating that “on remand, the trial court should be careful to avoid any order that in fact would
compel [the mother] to satisfy her restitution obligation from the proceeds of her SSDI benefits.”
Id. at 200.
          In this case, the magistrate court’s comments during the sentencing hearing demonstrate
the court understood Goodenough’s social security income “cannot be reached to satisfy a debt.”
For example, it declined Goodenough’s request to order a “payment plan,” concluding such a plan
might violate the anti-attachment provision. Further, neither the judgment of conviction ordering
the $200 mandatory fine nor the judgment of reimbursement for $400 reference the source of
income or assets that Goodenough must use to satisfy the debt, and neither judgment attempts to
capture, transfer, nor otherwise control her social security income. For these reasons, we conclude
the $200 fine and $400 in reimbursement do not violate 42 U.S.C. § 407(a).

                                                  5
       Like the trial court in Lampart, however, the magistrate court included enforcement
language in its judgment of reimbursement that would violate the 42 U.S.C. § 407(a). Specifically,
the judgment provides that, if Goodenough does not pay the reimbursement as ordered, then the
reimbursement “may be collected by any means authorized for the enforcement of a judgment
under the provisions of the Idaho Code.”2 Assuming such an enforcement action were to occur,
Goodenough’s sole income at that time was limited to social security income, and she possessed
no other disposable assets, then the action would violate 42 U.S.C. § 407(a). The record, however,
does not show either that the State has taken any action to enforce the judgment or that
Goodenough’s sole income is limited to her social security benefits. As the State notes, the
representation of Goodenough’s counsel in the sentencing memorandum regarding the source and
nature of Goodenough’s income is not competent evidence adequate to establish that fact. See,
e.g., State v. Cunningham, 161 Idaho 698, 701, 390 P.3d 424, 427 (2017) (ruling unsworn
statement inadequate to establish fact for purposes of restitution). To avoid any future violation
of 42 U.S.C. § 407(a), however, we remand for clarification that the State may not enforce the
judgment of reimbursement against Goodenough’s social security income in the event of a default.
B.     Excessive Fines Clause
       Goodenough also challenges the district court’s ruling affirming the magistrate court’s
imposition of the $200 mandatory fine.3 She argues the fine violates her constitutional rights
against excessive fines. Specifically, Goodenough asserts the fine “violate[s] those constitutional
protections because the magistrate court did not consider her ability to pay.”
       The Excessive Fines Clause of the Eighth Amendment provides in relevant part that the
government shall not impose excessive fines and limits the government’s power to extract
payments as punishment for an offense. United States v. Bajakajian, 524 U.S. 321, 328 (1998).
Article 1, § 6 of the Idaho Constitution contains an identical clause and provides co-extensive
protection with the Eighth Amendment against excessive fines. State v. Cottrell, 152 Idaho 387,
394, 271 P.3d 1243, 1250 (Ct. App. 2012). For purposes of the Eighth Amendment, payments or
other imposed financial obligations are “fines” only if they constitute punishment. Bajakajian,


2
       The judgment ordering payment of the $200 fine does not include this or similar language.
3
       On appeal, Goodenough does not challenge the district court’s conclusion that
reimbursement is a civil remedy and that the constitutional prohibitions against excessive fines do
not apply to reimbursement.
                                                 6
524 U.S. at 328. “Excessive” means surpassing the usual, the proper, or a normal measure of
proportion. Id. at 335.
       A fine intended as punishment may not be grossly disproportional to the gravity of the
defendant’s offense. Id. at 334. This Court has previously noted that in determining whether the
fine is proportional, “a court considers the type of offense the defendant committed; whether it
was related to other illegal activity; the possible sentence and fines for the offense[;] whether they
confirm a minimal or greater level of culpability; and the amount of harm caused by the crime.”
Cottrell, 152 Idaho at 395, 271 P.3d at 1251 (citing Bajakajian, 524 U.S. at 337-39); see also Nez
Perce Cty. Prosecuting Att’y v. Reese, 142 Idaho 893, 899, 136 P.3d 364, 370 (Ct. App. 2006)
(noting court is not required to consider any rigid set of factors).
       On appeal, Goodenough argues this Court “should require, as part of the proportionality
test, whether the defendant has the ability to pay.” Goodenough concedes, however, that no
binding authority has held that the defendant’s ability to pay is a relevant factor in determining
proportionality. See Timbs v. Indiana, ___ U.S. ___, ___, 139 S. Ct. 682, 688 (2019) (noting
Bajakajian took “no position” on whether person’s income and wealth are relevant considerations
in judging excessiveness of fine).        Rather, Goodenough relies on nonbinding authorities
considering a defendant’s ability to pay in determining whether a fine is proportional to the gravity
of the offense. See Colorado Dep’t of Lab. & Emp. v. Dami Hosp., LLC, 442 P.3d 94, 101-02
(Colo. 2019) (ruling court should consider person’s ability to pay in determining whether fine is
constitutionally excessive); City of Seattle v. Long, 493 P.3d 94, 111-14 (Wash. 2021) (same).
       Because neither the United States Supreme Court nor the Idaho appellate courts have
previously ruled that a sentencing court should consider a defendant’s ability to pay in determining
whether a fine is constitutionally proportional to the committed offense, the magistrate court did
not err by not considering Goodenough’s ability to pay. Moreover, in Goodenough’s sentencing
memorandum, she expressly stated she “concedes that, as a general matter, the State’s requested
financial penalty is more than reasonable.” Based on this concession, the invited error doctrine
estops Goodenough from asserting any error that the fine was excessive. See State v. Atkinson,
124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993) (ruling doctrine applies to estop party from
asserting error when party’s conduct induces error). Further, as the State notes, Goodenough failed
to present to the magistrate court any competent evidence to establish her inability to pay. See
Cunningham, 161 Idaho at 701, 390 P.3d at 427 (ruling unsworn statement inadequate to establish

                                                  7
fact for purposes of restitution). For these reasons, the court did not err by failing to consider
Goodenough’s ability to pay when ordering the mandatory $200 fine.
                                               IV.
                                        CONCLUSION
       We affirm the district court’s opinion affirming the magistrate court’s judgment of
conviction ordering Goodenough to pay the mandatory $200 fine. Further, we affirm the district
court’s opinion affirming the judgment of reimbursement for $400, except to the extent the
judgment provides the State may enforce it against Goodenough’s social security income. We
reverse that portion of the judgment and remand for the entry of an amended judgment consistent
with this opinion.
       Judge GRATTON and Judge HUSKEY CONCUR.




                                                8